DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 07/28/2021. In virtue of this communication, claims 1 – 20 are pending in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This application is a member of a large family of patents and patent applications consisting of 115 members, as of this writing, many of them claiming subject matter similar to this application. Therefore, this application is a subject to a nonstatutory double patenting rejection against large number of other patents and patent applications within the family. Since it is likely that the claims in this application will be amended to overcome the prior art rejections presented in this office action, it is the examiner’s opinion that it would be unreasonable and would take considerable time to write every single nonstatutory double patenting rejection against every eligible member of the patent family at this point in prosecution. Therefore, the examiner will hold in abeyance the nonstatutory double patenting rejection until the claims in this application are finalized and otherwise ready for allowance over the prior art. At that time, the examiner will analyze the final versions of the claims against claims presented in other patents and patent applications within the family to determine if nonstatutory double patenting rejection is still warranted so that a terminal disclaimer may be filed to overcome any nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 7, 9 – 16 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) (of record) in view of US 20190064130 (Kanazawa) (of record) and Suppression of Acoustic Noise in Speech Using Spectral Subtraction (Boll).
Regarding claim 13, Diener teaches “An apparatus for automatic signal detection in an electromagnetic environment, comprising:
at least one receiver (receiver is mentioned at least in paragraphs 0064, 0070 and elsewhere in the disclosure) and at least one processor (processor is mentioned at least in paragraph 0057, 0058 (processor 1092 in Fig. 1)) coupled with at least one memory (memory 1094 in Fig.  1);
wherein the apparatus is at an edge of a communication network (although this feature is not explicitly disclosed, Fig.  1 shows an environment where there are multiple devices that at some point in their modes of operation transmit or emit signals within a common frequency band.  This environment (region) is encircled by the dashed line.  At the same time, multiple sensors (such as 1200(2), 1200(N)), each representing the disclosed device, are positioned near the edge of this environment.  There are other sensors positioned throughout the environment.  See also paragraphs 0055 - 0057.  Therefore, the sensors may be positioned at any point in the region.  Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to position the sensors anywhere required by the design which may include positioning throughout the communication network as well as the edge of the communication network);
wherein the apparatus is operable to sweep and learn the electromagnetic environment in a predetermined period based on statistical learning techniques, thereby creating learning data (paragraph 0101: The reference data for the variety of signals that may use the frequency band may be obtained from actual measurement and analysis of those devices.  Paragraph 0146: storing in the database the RF signatures of each authorized device. The RF signature may be created by capturing detailed signal pulse characteristics of each authorized device obtained using a device having a SAGE functionality, and storing information describing those characteristics in a database. All this represents “sweep and learn” and the time period used to perform these measurements and capturing corresponds to the claimed “predetermined period”. With respect to “based on statistical learning techniques”, paragraph 0095 contains incorporated by reference U.S. application Ser. No. 10/246,364. This application was published as US 20040203826. FIG 14 and paragraph 0073 of US 20040203826 illustrates an environment to learn the distinctive profile of a device and create a fingerprint definition. A device 4000 that transmits a radio signal to learn is turned on. The SAGE 400 generates signal pulse data, spectrum analysis statistics, etc., from the signal that it receives from the device 4000. This SAGE output may be processed by processor 600 executing the classification engine 500. The classification engine 500 processes the SAGE outputs, accumulates signal pulse data (e.g., builds histograms) and uses those histograms as the appropriate set of fingerprint definitions to classify/identify the device 4000. Alternatively, the accumulated data can be used to design specific classification algorithms, pulse timing signature templates, etc., to classify/identify signals of the device 4000. All this represents “statistical learning techniques” (especially including histograms representing statistical distributions to learn patterns, and classification algorithm)) including power level measurements of the electromagnetic environment (par. 0076 – 0080: collecting and processing “power level measurements” for each frequency bin. Detecting average power vs. frequency during a period of time. Paragraph 0092: The measurement engine 50 collects and aggregates output from the SAGE 20 and normalizes the data into meaningful data units for further processing, such as average power, maximum power. Paragraph 0246: a graph created from power measurements taken at a given time interval. The lower line represents a direct graph of the data in a single snapshot of the spectrum at a given instant in time (“power level measurements of the electromagnetic environment”.) Although Diener does not explicitly teach the same feature to be performed specifically during the “learning”, paragraph 0101 teaches that the reference data for the variety of signals that may use the frequency band (which forms “knowledge map”) may be obtained from actual measurement and analysis of those devices, and paragraph 0146 teaches storing in the database the RF signatures of each authorized device by capturing detailed signal pulse characteristics of each authorized device, and storing information describing those characteristics in a database. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize exactly same method of data processing as disclosed in paragraph 0246 not only while doing the actual test of the unknown RF environment, but also while performing the “learning” the electromagnetic environment.  Doing so would have provided complete power profile for the frequency range);
wherein the apparatus is operable to form a knowledge map of the electromagnetic environment (paragraph 0094: comparing signal data from the measurement engine against a database of information of known signals or signal types (“a knowledge map”).  It is implicit that this database was “formed”.  For example (paragraph 0094), the signal classification database may be updated with the reference data for new devices that use the frequency band.) based on the power level measurements of the electromagnetic environment (paragraph 0101: The reference data (“a knowledge map”) for the variety of signals that may use the frequency band may be obtained from actual measurement and analysis of those devices.  Paragraph 0146: storing in the database the RF signatures of each authorized device. The RF signature may be created by capturing detailed signal pulse characteristics of each authorized device obtained using a device having a SAGE functionality, and storing information describing those characteristics in a database. The detailed signal pulse characteristics comprise their power measurements, as was explained above with respect to the previous limitation of this claim);
wherein the apparatus is operable to scrub a spectral sweep (paragraph 0070: a real-time spectrum analyzer (SAGE) 20 and a radio receiver or radio transceiver 12 in the device to receive and sample radio frequency energy in the frequency band.  Paragraphs 0074 - 0075: The SAGE 20 obtains real-time information about the activity in a frequency band, and comprises a spectrum analyzer (SA) 22. The SA 22 generates data representing a real-time spectrogram of a bandwidth of RF spectrum.) against the knowledge map (paragraph 0094: The classification engine 52 compares outputs of the SAGE 20 (accumulated by the measurement engine 50) against (“scrub” “against”) data templates and related information of known signals (“the knowledge map”) in order to classify signals in the frequency based on energy pulse information detected by the SAGE.  Paragraph 0100: The accumulated signal pulse data for the signals to be classified are compared against (“scrub” “against”) reference or profile signal pulse data for known signals (“the knowledge map”). Each histogram of the accumulated signal pulse data is compared against a like-kind histogram of the reference signal pulse data.)…”
“…wherein the apparatus is operable to create impressions on the electromagnetic environment based on a machine learning algorithm (using broadest reasonable interpretation with regard to the term “impressions”, the closest appears to be “the effect produced by … influence” (see http://www.dictionary.com/browse/impression). Therefore, “create impressions on the electromagnetic environment” may be interpreted as affecting or changing the electromagnetic environment. In view of this interpretation, paragraphs 0161, 0357 and 0359 disclose taking corrective actions based on results of determination of existence of interfering signal sources. For example, paragraph 0359 teaches identification of a cordless phone that creates interference and automatically taking corrective action such as by moving the device experiencing interference to another channel. Paragraph 0140: a particular AP under control of the network expert may be experiencing occasional interference on a particular frequency channel at a certain time of day, and as such, is adjusted (such as by a spectrum expert 56) to move to another channel during that time of day. All this is the same as changing “the electromagnetic environment”, or using the language of the claim, “create impressions on the electromagnetic environment”. However, to perform these actions, the device needs to first identify interfering signal sources, such as explicitly mentioned in paragraph 0359 cordless phone. The identification is based on comparing the detected signal with the reference data from the knowledge map, such as described in paragraph 0100. However, accumulating the reference data for the knowledge map itself to learn the distinctive profile of a device and create a fingerprint definition is described in already mentioned above incorporated by reference U.S. application Ser. No. 10/246,364, published as US 20040203826, FIG 14 and paragraph 0073. Specifically, The SAGE 400 generates signal pulse data, spectrum analysis statistics, etc., from the received signals to be learned and used for future reference. This SAGE output is processed by processor 600 executing the classification engine 500. The classification engine 500 accumulates signal pulse data (e.g., builds histograms) and uses those accumulated data to design specific classification algorithms, pulse timing signature templates, etc.  In other words, the device learns the environment and creates fingerprints to be used as the reference. Therefore, although not explicitly disclosed, this necessarily includes certain learning algorithm performed by the device (“machine”), thus “machine learning algorithm.” Summarizing, described above changing the electromagnetic environment (“create impressions on the electromagnetic environment”) (a) is based on detection and identification of interfering signals (b) which is based on comparison of the received signals with fingerprint definitions from the reference database (c), which in turn is based on previously learned signal fingerprints (definitions) using “machine learning algorithm” (d), as explained above. Thus, (a) is based on (d), as the claim requires.
Alternatively, with respect to “create impressions on the electromagnetic environment”, the applicant’s description of this feature in paragraphs 0253 and 0260 of the application as published disclose it simply as signals to be learned or have been learned. With this interpretation in mind, simply learning, by implementing certain learning algorithm as disclosed in US 20040203826, FIG 14 and paragraph 0073 (“a machine learning algorithm”), features of the received signals and creating fingerprint definitions (“create impressions on the electromagnetic environment”) based on that maps directly to this limitation);
wherein the apparatus is operable to detect at least one signal in the electromagnetic environment (paragraph 0094: The classification engine 52 compares outputs of the SAGE 20 against data templates and related information of known signals in order to classify signals in the frequency based on energy pulse information detected by the SAGE. The classification engine 52 can detect, for example, signals that interfere with the operation of one or more devices. The output of the classification engine 52 includes types of signals detected in the frequency band. A classification output may be, for example, "cordless phone", "frequency hopper device", "frequency hopper cordless phone", "microwave oven", "802.11x WLAN device", etc.)…”
“…wherein the apparatus is operable to average the spectral sweep (at least paragraph 0256 and FIG 23 showing statistics data including the average power over the sampling period at the bottom.)…”

Although Diener teaches performing fast Fourier transform (at least paragraph 0075 – 0079) on the collected data and determination of pulses and spectral peaks (corresponds to claimed “operable to detect at least one signal in the electromagnetic environment”) in the FFT data as a set of FFT points in contiguous FFT frequency bins, each above a configured minimum power level (at least paragraphs 0083 – 0086), Diener does not disclose “wherein the apparatus is operable to calculate a first derivative of the power level measurements and a second derivative of the power level measurements”, that detection of the signal is “based on matched positive and negative gradients” and “remove areas identified by the matched positive and negative gradients, and connect points between removed areas to determine a baseline; wherein the apparatus is operable to subtract the baseline from the spectral sweep to reveal the at least one signal.”

Kanazawa in paragraphs 0001 – 0005 and FIG 8 describes an existing method of detecting peaks in a spectrum obtained by a spectral device. 
Specifically, Kanazawa teaches “wherein the apparatus is operable to calculate a first derivative of the … measurements” “and a second derivative of the … measurements” and determination of the signal “based on matched positive and negative gradients (paragraph 0004: a peak top 91 in the chromatogram is detected (FIG. 8(a)). The peak top 91 is, for example, a position where a height of the chromatogram is equal to or more than a predetermined value and the value of the first derivative is 0 (“calculate a first derivative of the … measurements”). Then, a peak start point 92 (“positive gradient”) is detected at a shorter retention time than the peak top 91, and a peak end point 93 (“negative gradient”) is detected at a longer retention time than the peak top 91 (FIG. 8(a)) (the signal, comprising start point 92, peak 91 and end point 93, is detected “based on matched positive and negative gradients”). The start point 92 is a position where the second derivative is positive and the first derivative is equal to or more than a positive predetermined value (“calculate” “a second derivative of the … measurements”). Likewise, the end point 93 is a position where the second derivative is positive and the first derivative is equal to or less than a negative predetermined value (the absolute value is equal to or more than the predetermined value) (“calculate a first derivative of the … measurements ” “and a second derivative of the … measurements”.)”
Additionally, Kanazawa teaches “remove areas identified by the matched positive and negative gradients, and connect points between removed areas to determine a baseline (paragraph 0005: Based on the peak start and end points 92 and 93 (“areas identified by the matched positive and negative gradients”, as was explained above), the baseline is determined as follows. First, the portion of the chromatogram corresponding to the period of retention time when no peak exists, such as between peaks and both ends of the chromatogram, is determined as a partial baseline 941 (FIG. 8(b)). In a peak portion, a part where the start point 92 and the end point 93 are connected with a straight line is determined as a partial baseline 942 (FIG. 8(b)). In other words, this determination involves removing the peak (“remove areas identified by the matched positive and negative gradients”) and connecting the points representing start and end points of the peak), wherein the apparatus is operable to subtract the baseline from the spectral sweep to reveal the at least one signal (paragraph 0005: The total of the partial baselines 941 and 942 obtained in this way is the baseline 94 of the entire chromatogram. By subtracting this baseline 94 from the chromatogram, peaks of the chromatogram corresponding to components of a sample are determined (FIG. 8(c)) (“to reveal the at least one signal”). Then, for each peak thus determined, feature quantities such as a position, a width, and a height are found.).”

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize an existing method of detecting peaks in a spectrum obtained by a spectral device, disclosed by Kanazawa, and based on calculation of the first and second derivatives and operation with the baseline, in the system of Diener. Doing so would have provided another method of peak determination in addition to already disclosed by Diener, which would increase reliability of achieved results in peak or signal identification.
Since in the system of Diener it is “power level measurements” which are determined for each frequency bin and most other processing is performed on these measurements, the determination of derivatives and subsequent baseline operations would be performed on the “power level measurements” of the signal.

Lastly, Diener does not disclose “when the apparatus is operable to smooth the spectral sweep with a correction vector, wherein the correction vector is determined according to the spectral sweep”. The description of this feature appears to be given in paragraph 0221 of the applicant’s disclosure as published and it is simply averaging spectrum over a number of samples to remove “jumpiness”, which is simply noise removal.
However, this type of spectrum processing appears to be old and well-known. Boll in the right column on page 116 in section D. Magnitude Averaging describes exactly this type of processing in which the variance of the noise spectral estimate is reduced by averaging over as many spectral magnitude sets as possible. In this case the recited in the claim “correction vector” may be mapped to the data set itself taken multiple times for averaging and thus “is determined according to the spectral sweep”.  The results are shown in FIG 5 – 9 with corresponding description. Although the description is given specifically for speech processing, it would have been obvious to a person of ordinary skill in the art that it may also be applicable to spectrum processing and noise reduction of other signals.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well-known method of reducing noise variance by simply averaging the signal over multiple sweeps, as disclosed by Boll, in the system of Diener. Doing so would have reduced the noise variance and provided smoother signal.

Regarding claims 1 and 14, these claims are rejected because of the same reasons as set forth in the rejection of claim 13 because claims 1 and 14 have similar but broader limitations.
Regarding claim 2, Diener teaches “further comprising a multiplicity of receivers (paragraph 0057: a plurality of spectrum sensors 1200(1) to 1200(N) shown in FIG. 1 in various locations. Each of these sensors comprise plurality of receivers, as shown in FIG 12 and described in paragraph 0155), wherein the multiplicity of receivers are operable to sweep multiple bandwidths and perform time-frequency analyses at the same time (paragraph 0063: sampling radio frequency energy in the entire frequency band for a time period or scanning sub-bands of the frequency band (on demand or periodically), to determine spectral-based and time-based activity in the frequency band. Also FIG 12 shows presence of receivers: one for 2.4 GHz and another one is for 5 GHz. Paragraph 0070 and 0075: a real-time spectrum analyzer (SAGE) 20 and a radio receiver or radio transceiver 12 in the device in order to receive and sample radio frequency energy in the frequency band. “Real-time” means that the processing is done as the bandwidth is swept, or “at the same time”).”
Regarding claims 4 and 20, Diener teaches “wherein the apparatus is operable to index the power level measurements for each frequency interval in a spectrum section (FIG 41 and paragraph 0543: an example of the information contained in the L2 SUM 380. Each Fast Fourier Transform (FFT) frequency bin (of a plurality of frequency bins that span the frequency band (“a spectrum section”)) has an associated maximum power statistic, average power statistic. This means that the bin number in the first row at the top of the table serves as an “index” to corresponding power level measurements in the third and fourth rows) in the predetermined period (Although Diener does not explicitly teach the same feature to be performed specifically during “the predetermined period”, paragraph 0101 teaches that the reference data for the variety of signals that may use the frequency band (which forms “knowledge map”) may be obtained from actual measurement and analysis of those devices, and paragraph 0146 teaches storing in the database the RF signatures of each authorized device by capturing detailed signal pulse characteristics of each authorized device, and storing information describing those characteristics in a database. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize exactly same method of data processing as disclosed in paragraph 0513 not only while doing the actual test of the unknown RF environment, but also while performing the “sweep and learn” of the electromagnetic environment.  Doing so would have provided complete statistics for each frequency bin in a convenient format).”
Regarding claim 5, Diener does not teach “wherein the apparatus is mobile and linked to a GPS system for time and location.”
However, there are generally two well-understood options: the apparatus is fixed, or the apparatus is portable (mobile). Additionally, portable spectrum analyzers were well known in the art at the effective filing date of the application.
Therefore, since the number of options is small and well known, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize either of the available options and to implement the apparatus as either fixed or portable with predictable results in each case since, according to the Supreme Court, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. 82 USPQ2d at 1397.
Further, utilizing GPS to obtain exact timing and location information was well known in the art at the effective filing date of the application. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize GPS signals for obtaining precise time and location information, as is well known in the art. Doing so would have provided a reliable and precise source of timing and location information.
Regarding claim 6, Diener does not teach “wherein the apparatus is fixed, and wherein the apparatus is operable to obtain time from its own clock or a GPS system.”
However, there are generally two well-understood options: the apparatus is fixed, or the apparatus is portable (mobile).
Therefore, since the number of options is small and well known, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize either of the available options and to implement the apparatus as either fixed or portable with predictable results in each case since, according to the Supreme Court, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. 82 USPQ2d at 1397.
Further, utilizing GPS to obtain exact timing information is well known in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize GPS signals for obtaining precise time, as is well known in the art. Doing so would have provided a reliable and precise source of timing information.
Regarding claim 7, Diener teaches “wherein the apparatus is operable to estimate a location of a signal emitting device from which the at least one signal is emitted (paragraph 0087: The SB 24 collects a set of raw digital signal samples of the received signal useful for signal classification and other purposes, such as time of arrival location measurements.) based on in-phase and quadrature (I/Q) data generated from spectral sweep in the electromagnetic environment (as may be seen from FIG 7, the data input into SB 24 represents Data I and Data Q obtained from the receiver performing “spectral sweep of the electromagnetic environment”).”
Regarding claims 9 and 16, Diener does not teach “wherein the at least one signal is a narrowband signal hidden in a wideband signal, and wherein the narrowband signal having a bandwidth ranging from 1 kHz to 60 kHz is inside the wideband signal with a bandwidth up to 100 MHz.”
However, this limitation is merely a statement of intended use or environment in which the device operates and does not restrict the device to any particular structure or the method to any particular steps. “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987).
Additionally or alternatively, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize device and system of Diener to detect the type of signal recited in the claim, if required to do so, by simply using appropriate histograms and/or templates from the database of known signals, and/or pulse definitions described in paragraph 0086 including ranges for power, center frequency, bandwidth and duration (defined by the pulse detector configuration information).  Doing so would have expanded the type of signals that may be detected by the device.
Regarding claim 10, Diener does not teach “wherein the at least one signal is a second wideband signal within a first wideband signal, wherein the first wideband signal is an aggregation of the second wideband signal and a third wideband signal, and wherein the first, second and third wideband signals are 4G or 5G wideband signals”.
However, this limitation is merely a statement of intended use or environment in which the device operates and does not restrict the device to any particular structure or the method to any particular steps. “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).
Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987).
Additionally or alternatively, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize device and system of Diener to detect the type of signal recited in the claims, if required to do so, by simply using appropriate histograms and/or templates from the database of known signals, and/or pulse definitions described in paragraph 0086 including ranges for power, center frequency, bandwidth and duration (defined by the pulse detector configuration information).  Doing so would have expanded the type of signals that may be detected by the device.
Regarding claim 11, Diener teaches “wherein the apparatus is operable to generate at least one report automatically for the electromagnetic environment (for example, paragraph 0119: reporting on Bluetooth protocol device.  Paragraphs 0302: reporting on spectrum event message which includes Bluetooth. Paragraphs 0066: The spectrum activity information, or the raw data used to generate it, is reported locally, or remotely, to other devices to display, analyze and/or generate real-time alerts related to activity in the frequency band; paragraphs 0067, 0068, 0119, 0357,  Fig.  16-25 with corresponding description all deal with generating reports and displaying resulting data. All this is done automatically).”
Regarding claim 12, Diener does not teach “wherein the apparatus is water resistant.”
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to make the device of Diener “water resistant” if deployment of this device is to be done outdoor. Doing so would have protected the device from atmospheric elements, such as rain and snow.
Regarding claim 15, Diener teaches “further comprising extracting at least one time-frequency feature from the knowledge map (paragraph 0086: the pulse detector compares the identified pulse candidate with a pulse definition such as ranges for power, center frequency, bandwidth and duration (defined by the pulse detector configuration information). This pulse definition represents part of the “knowledge map”, center frequency, bandwidth and duration represent “at least one time-frequency feature”,  and comparing with center frequency, bandwidth and duration represents that this information is “extracted” “from the knowledge map” represented by the pulse definition. Paragraph 0094: The classification engine 52 compares outputs of the SAGE 20 (accumulated by the measurement engine 50) against data templates and related information of known signals in order to classify signals in the frequency based on energy pulse information detected by the SAGE. Paragraph 0100: accumulated signal pulse data is compared against reference data. The accumulated signal pulse data for the signals to be classified are compared against reference or profile signal pulse data for known signals. This comparison means that the features of reference signals are “extracted” “from the knowledge map” and these features comprise “at least one time-frequency feature”).”
Regarding claim 18, Diener teaches “further comprising creating a profile of the electromagnetic environment based on the knowledge map (Fig.  16 – 24 in combination with corresponding description disclose “a profile of the RF environment based on the knowledge map.  For example, Fig. 17 and 18 show detection of microwave ovens, Bluetooth headsets, cordless headset, etc., determination of which was made using database of known signals (“based on the knowledge map”)), wherein the profile comprises a highest power level at each frequency during the predetermined period (paragraph 0246: a graph created from power measurements taken at a given time interval. The upper jagged line represents the peak values seen in the RF spectrum over the entire testing period to the present instant (“a highest power level at each frequency”). The obviousness of doing the same during the “predetermined period” was covered in the rejection of claim 13 above).”
Regarding claim 19, Diener teaches “further comprising sending a notification and/or an alarm to at least one remote device after detecting the at least one signal (paragraph 0066: The spectrum activity information (or the raw data used to generate it) is reported locally, or remotely, to other devices to display, analyze and/or generate real-time alerts related to activity in the frequency band.  Paragraph 0067: The signal classification information generated by processing the spectrum activity information may be reported to local or remote locations, and used to generate real-time alerts. For example, when an interference condition is detected, a real-time alert may be generated to advise a network administrator about the condition. The real-time alert may take the form of a graphical display, audio, email message, paging message, etc.).”

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) (of record) in view of US 20190064130 (Kanazawa) (of record) and Suppression of Acoustic Noise in Speech Using Spectral Subtraction (Boll) as applied to claim 1 above, and further in view of US 8515473 (Mody).
Regarding claim 3, Diener does not teach “wherein the machine learning algorithm is an artificial neural network algorithm.”
Mody teaches a method of cognitive communication for non-interfering transmission, including the step of conducting radio scene analysis to use the signal classification, machine learning and prediction information to learn more things about the existing signals and its underlying protocols (abstract), thus being in the same art as Diener. FIG 2C and col. 9 line 23 – col. 10 line 3 describe “machine learning algorithm” which utilizes statistical features (“statistical learning techniques”) to train the classifier to make classification decisions with respect to determined signals. Further, col. 17, lines 2 – 3 and 14 – 15 disclose usage of neural networks (which include their own algorithms in operating) is one of “the machine learning algorithms”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Mody machine learning using “artificial neural network algorithm” in the system of Diener. Doing so would have allowed to predict the behavior of existing signals and tailor emitted signals to avoid interference (see Mody, col. 2 lines 61 - 66). Doing so would have also provided a learning module facilitating adaptation in the standard classification process, so that the presence of new types of waveforms can be detected, features that best facilitate classification of the previously and newly identified signals can be determined, and waveforms can be generated by using a basis-set orthogonal to the ones present in the environment. Incremental learning and prediction allows knowledge enhancement as more snap-shots of data are processed, resulting in improved decisions (see Mody, col. 3 lines 13 - 24).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) (of record) in view of US 20190064130 (Kanazawa) (of record) and Suppression of Acoustic Noise in Speech Using Spectral Subtraction (Boll) as applied to claim 1 above, and further in view of US 20020119754 (Wakutsu) (of record).
Regarding claim 8, Diener does not teach “wherein the apparatus is operable to evaluate a performance of a radio transmitter based on frequency deterioration.”
Wakutsu in paragraph 0006 teaches conventional qualification method, during which a radio terminal is tested while it is being prepared. A qualification test radio communication system is also set up in which the tested radio terminal can transmit and receive. The qualification test performs various tests, such as frequency deviation (“frequency deterioration”), deviation of antenna power, and spurious radiation strengths. A result of the measurement is then compared with the technical standards of the radio communication system.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize conventional qualification method to test radio terminal based on performing various measurements including those related to frequency performance, also described by Wakutsu, in the system of Diener. Doing so would have provided a way of qualifying and testing radio transmitters.

Claims 9 and 16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) (of record) in view of US 20190064130 (Kanazawa) (of record) and Suppression of Acoustic Noise in Speech Using Spectral Subtraction (Boll) as applied to claims 1 and 14 above, and further in view of US 20140269374 (Abdelmonem) (of record).
Regarding claims 9 and 16, Diener does not teach “wherein the at least one signal is a narrowband signal hidden in a wideband signal, and wherein the narrowband signal having a bandwidth ranging from 1 kHz to 60 kHz is inside the wideband signal with a bandwidth up to 100 MHz.”
Abdelmonem in paragraph 0070 teaches probability distribution functions (PDFs) of a typical DSSS signal and a complementary cumulative distribution functions (CCDFs) of a typical DSSS signal, which may be used to establish a criteria used to determine narrowband channels disposed within a wideband signal.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Abdelmonem criteria for determination of narrowband channels disposed within a wideband signal, in the system of Diener. Doing so would have expanded the type of signals that may be detected by the device.
Regarding specific values for the bandwidths, it would have been obvious to a person of ordinary skill in the art to apply disclosed by Abdelmonem criteria for any specific bandwidths of signals, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and/or it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) in view of US 20190064130 (Kanazawa) and Suppression of Acoustic Noise in Speech Using Spectral Subtraction (Boll) as applied to claim 14 above, and as may be evidenced by US 20090086993 (Kawaguchi) (of record).
Regarding claim 17, Diener teaches or fairly suggests “wherein the knowledge map comprises an array of…” “…distributions, wherein each…” “…distribution corresponds to how often a power level at each frequency has been at a particular level (Paragraph 0100: Each histogram of the accumulated signal pulse data is compared against a like-kind histogram (representing “distribution”) of the reference signal pulse data.  Thus, “the knowledge map” comprises plurality of histograms which represent “an array of … distributions”. Paragraph 0275: The pulse histograms may track distribution of power of pulses. Paragraphs 0295 – 0296 provide additional information so that in the pulse power histogram, each bin reflects a certain power range, measured in dBm. The value of each bin reflects the percentage (x2) of those pulses whose power level fell within the indicated range (“distribution corresponds to how often a power level at each frequency has been at a particular level” since this is done for specific frequencies at which the measurements are performed and where the pulse is detected.  Additionally, dependence of this information on specific frequency it shown in Fig. 11 of US 20030198304 which as application 10/246,365 is incorporated by reference in paragraph 0073 of Diener. In other words, each bin reflects how often, in terms of percentage, the power level was within the indicated range)).”
Diener does not disclose that the distribution of power within the histogram conforms to the “normal”, or Gaussian distribution.
However, normal distribution of power within the histogram is well-known in the art, which may be evidenced by Kawaguchi, paragraph 0061.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize power histograms containing normal distribution of values, as is well-known in the art, in the system of Diener, since normal or Gaussian distribution is one of the most known and widely used distributions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648